Name: Commission Regulation (EEC) No 693/89 of 17 March 1989 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in India (category 4)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/14 Official Journal of the European Communities 18 . 3 . 89 COMMISSION REGULATION (EEC) No 693/89 of 17 March 1989 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in India (category 4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2995/88 (2), and in particular Article 17 thereof, Whereas, with a view to the introduction of the combined nomenclature, the Community has negotiated with India an Agreed Minute modifying the quantitative limits for category 4 products provided for in the Agreement between the EEC and India on trade in textiles ; Whereas the Council has decided, on 20 February 1989, that this Agreed Minute should be applied provisionally pending its formal conclusion ; Whereas it is therefore necessary to amend Annexes III and IV bis to Regulation (EEC) No 4136/86 ; HAS ADOPTED THIS REGULATION : Article 1 Annexes III and IV bis to Regulation (EEC) No 4136/86 are hereby amended for India in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 Janaury 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1989 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 270, 30 . 9 . 1988 , p. 64. 18 . 3 . 89 Official Journal of the European Communities No L 76/15 ANNEX 1 . Annex III is amended as follows :  In group I B (category 4, India) the table is replaced by the following table : 'Category CN code Description Thirdcountry Unit Year Annual quantitative limit 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted India (') 1 000 pieces 1988 1989 1990 1991 28 500 29 754 31 063 32 430 6109 90 10 l I l.I\ 6109 90 30 \ \ I \ 6110 20 10 I \ 6110 30 10 I l (') See Appendix.  In category 4, India, of the Appendix, the specific quantities concerning the products of CN codes 6105 10 00, 6105 20 10, 6105 20 90 and ex 6105 90 10 are repealed. 2. Annex IV bis is amended as follows :  In group I B (category 4, India) the table is replaced by the following table : 'Category CN code Description Thirdcountry Member State Unit Quantitative limit from 1 January to 31 December ||I ll 1988 1989 1990 1991 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted India (') D F I BNL UK IRL 1 000 pieces 6318 4 225 7 174 2 749 6 336 202 6 596 4410 7 490 2 870 6 615 211 6 886 4 605 7819 2 996 6 905 220 7 189 4 808 8 163 3 128 7 210 229 6109 90 10 l \ DK Il 773 807 843 880 6109 90 30 l ll GR ll 137 143 149 156 ll Il ES \ 470 491 512 535 6110 20 10 l PT \ 116 121 126 132 611030 10 \ \ \ IlliI ll EEC 28 500 29 754 31 063 32 430 (') See Appendix.  In category 4, India, of the Appendix, the specific quantities concerning the products of CN codes 6105 10 00, 6105 20 10, 6105 20 90 and ex 6105 90 10 are repealed.